DETAILED OFFICE ACTION

	Claims 1-13 are pending in the instant Office action. 

Election/Restriction
This application contains claims directed to the following patentably distinct species of an analysis method for real-time nucleic acid amplification. The species are independent or distinct because they each involve divergent and non-overlapping analytical procedures. In addition, these species are not obvious variants of each other based on the current record.
Species I-A (claim 2): wherein the combined threshold function (CTF) comprises two or more different threshold levels based on one or more of the following threshold methods: relative Intercept Increase above baseline RII; partial Growth above baseline Threshold PGT; a multiple of standard deviation above baseline; manually set threshold level; and constant threshold level.
Species I-B (claims 3-9 and 12): wherein the combined threshold function (CTF) is dependent on the cycle number of the RNR, the combined threshold function (CTF) transitioning from an initial threshold level (y1) to a final threshold level(y2), the initial threshold level (y1) being different than the final threshold level (y2).
Species I-C (claims 10 and 11): wherein the combination of at least two different threshold levels is constant over the RNR cycle range and the CTF comprises two or more different threshold levels based on two or more of the following methods: relative Intercept Increase above baseline RII; partial Growth above baseline Threshold PGT; a multiple of standard deviation above baseline; manually set threshold level; constant threshold level.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 and 13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronik can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S DEJONG/Primary Examiner, Art Unit 1631